Per Curiam. The appellant Wilbert Jackson was convicted on September 7, 1989, of two counts of theft of property and of being an habitual offender. He was sentenced to twenty-six years imprisonment. The Court of Appeals affirmed. Jackson v. State, CACR 90-45 (November 14, 1990). The appellant claims he subsequently filed in the trial court a petition to correct an illegal sentence pursuant to Ark. Code Ann. § 16-90-111 and that the trial court denied it. Appellant has lodged a record on appeal of the order denying the petition and filed a brief.  The appellant has failed to submit an adequate abstract in the brief. Neither the petition to correct sentence nor the order he alleges to have been entered are abstracted. Our Rule 4-3 (g) provides that it is the duty of the appellant in a criminal case, even though the appellant may be acting pro se, to abstract such parts of the record which are material to the points to be argued in the appellant’s brief. The failure to abstract a critical document precludes this court from considering issues concerning it. Porchia v. State, 306 Ark. 443, 815 S.W.2d 926 (1991). As the abstract in this case is flagrantly deficient, we affirm pursuant to Rule 4-2 (b) (2) which provides for affirmance of a judgment for noncompliance with the abstracting requirement. Affirmed. Brown, J., dissents. See Fruit v. State, 304 Ark. 457, 802 930 (1991).